Citation Nr: 1125758	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to February 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which granted service connection for left ear hearing loss and continued a 0 percent rating for bilateral hearing loss.

In May 2011, the Veteran was afforded a Board video conference hearing before the undersigned Veterans Law Judge.  In conjunction with the hearing, the Veteran submitted additional evidence in support of his claim accompanied by a waiver of RO consideration.

As a preliminary matter, the Board observes that the Veteran filed a claim for service connection for a dental condition in March 2010, which was denied by the RO in a rating decision issued in May 2010.  The Veteran filed a notice of disagreement in May 2010.  In a December 2010 telephone conversation with the RO, the Veteran expressed a desire to withdraw his appeal of the denial of service connection for a dental condition.  In a written statement dated March 29, 2011, the Veteran's authorized service representative withdrew the appeal on the Veteran's behalf.  Therefore, effective March 29, 2011, the criteria for withdrawal of a notice of disagreement and any appeal were met and the issuance of a statement of the case is not required.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

Thereafter, in April 2011, the Veteran's congressman forwarded to the RO a communication from the Veteran in which he again raised the issue of entitlement to service connection for a dental condition.  While the correspondence from the Veteran to his congressman predates the March 29, 2011, withdrawal of appeal, it was not received by the RO until April 2011, after the criteria for withdrawal were met.  Additionally, although the April 2011 communication was received within one year of the May 2010 issuance of the decision denying service connection for a dental condition, the Veteran's congressman is not an individual authorized to file a notice of disagreement or substantive appeal on behalf of the Veteran.  38 C.F.R. § 20.301 (2010).  Therefore, the Board construes the April 2011 correspondence as a new claim for service connection for a dental condition.  A communication from a Member of Congress indicating an intent to apply for one or more benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2010).  The Board parenthetically notes that the Veteran is already service connected for the benefit for which he is currently seeking service connection, dental treatment.  Nevertheless, that matter is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further development is needed with respect to the Veteran's claim for a compensable rating for hearing loss. 

The Veteran contends that his bilateral hearing loss, which has been rated as 0 percent disabling since the effective dates of service connection for the right ear and left ear, has worsened since his most recent VA audiological examination.  Specifically, he asserted in May 2011 testimony before the Board that the disability now causes functional impairment to the extent that he can no longer understand the sentences of persons speaking to him.  The Veteran's wife has submitted a statement indicating that she has trouble speaking loudly enough for the Veteran to hear her, that the Veteran has trouble understanding words, and, that she frequently has to repeat herself. 

The record shows that the Veteran was afforded a VA audiological examination in June 2008 during which he reported that his hearing loss and tinnitus made it difficult for him to understand in conversations, which caused him embarrassment.  He also reported intermittent tinnitus.

Audiological testing revealed the following results, in decibels: 

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
25
35
60
70
80
LEFT
35
35
55
70
80

The averages were 61 in the right ear and 60 in the left ear.  The Veteran's speech recognition ability under the Maryland CNC test was 94 percent, bilaterally.  Based on the results of the examination and a review of the claims folder, he was diagnosed with mild to severe sensorineural hearing loss from 1500 Hertz to 8000 Hertz in the right ear and mild to severe sensorineural hearing loss from 500 Hertz to 8000 Hertz in the left ear.  

Thereafter, subsequent VA audiometric testing in October 2010 revealed a decline in hearing acuity in both ears since June 2008, although the audiogram is not contained in the treatment note.  With respect to the right ear, audiometric testing revealed mild to moderate sensorineural hearing loss from 250 Hertz to 1000 Hertz, and moderately severe to severe hearing loss from 2000 Hertz to 8000 Hertz.  With respect to the left ear, audiometric testing revealed a moderate to severe sensorineural hearing loss from 250 Hertz to 8000 Hertz.  Word recognition scores were poor, recorded as 20 percent for the right ear and 32 percent for the left ear.  The examiner noted that the Veteran's hearing loss would cause significant communication problems, especially under adverse listening conditions.

In May 2011, the Veteran testified before the Board in a video conference hearing.  He reported difficulty communicating and indicated problems understanding in the presence of background noise.  Significantly, during the hearing, the undersigned had to increase the volume of his voice and repeat himself on more than one occasion so that the Veteran could hear.  The Veteran's service representative also noted that the volume on their end of the video conference was at an uncomfortably loud volume.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, while the Veteran's June 2008 VA audiological examination is not overly stale, he has submitted lay and clinical evidence indicating that his hearing loss may have worsened since the date of the latest examination.  In light of those assertions, the Board is uncertain as to the current severity of the Veteran's hearing loss and how his symptoms have progressed since the effective date of service connection for the left ear.  Accordingly, the Board finds that a new VA audiological examination is needed to fully and fairly assess the merits of the Veteran's claim.  38 C.F.R. § 3.159(c)(2) (2010). 

Moreover, the new VA examination should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2010) (to ensure a thorough examination and evaluation, the Veteran's service-connected disability must be viewed in relation to its history).  Furthermore, in light of the aforementioned evidence, that new examination should include specific findings regarding any functional limitations related to the Veteran's hearing loss. 

Finally, it appears that there are outstanding VA medical records.  The Veteran has submitted an October 2010 VA medical record indicating that audiometric testing was performed in October 2010.  However, the October 2010 audiogram has not been associated with the record.  Nor have any VA medical records dated after January 2007 been associated with the claims folder.  Because those records may be pertinent to the Veteran's claim for an increased rating, they should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board also notes that the October 2010 audiological report reveals a significant decline in word recognition ability since the June 2008, but does not indicate the type of controlled speech discrimination test employed during the October 2010 evaluation.  On remand, the RO should request clarification as to whether the Maryland CNC test was used to evaluate the Veteran's speech recognition ability.  38 C.F.R. § 4.85 (2010).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1. Obtain and associate with the claims folder all medical records from the Central Arkansas Health Care System dated from January 2007, including the October 2010 VA audiogram.

2. Request clarification from the VA examiner who evaluated the Veteran's hearing in October 2010 as to the specific controlled speech discrimination test used to determine the Veteran's speech recognition ability at that time.

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected hearing loss.  The claims folder should be reviewed by the examiner and the examination report should note that review.  All necessary tests, to include audiological and Maryland CNC testing, should be performed.  The examiner should also discuss how the Veteran's hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2010). 

4. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


